DETAILED ACTION
This Office action is in response to the application filed on 12 August 2021.
Claims 1-30 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. WO 2020/096693 A1.
Examiner’s note: because of A or B, Examiner ca select either A or B.
As to claim 1, Li discloses substantially the invention as claimed, including an apparatus for wireless communication at a first user equipment (UE) (Figure 1F, the UE 102) for discovery of at least one other UE, the apparatus comprising:
at least one processor (Figure 1F, the processor 118);
a transceiver (Figure 1F, the transceiver 120); and
a memory (Figure 1F, the memory 130/132), coupled to the at least one processor and the transceiver, storing instructions ([103]), which when executed by the at least one processor, cause the apparatus to:
determine at least one transmission parameter associated with a discovery message at the first UE ([216], claim 1);
determine a transmission power level based on the at least one transmission parameter ([208], [218], claims 1, 3); and
transmit, via the transceiver, the discovery message at the determined transmission power level on a sidelink (SL) channel ([208], [219], claims 1, 3).
As to claim 2, Li discloses, wherein the SL channel is a SL discovery channel ([208], [219], PDSCH).
As to claim 3, Li discloses, wherein the discovery message is transmitted in a discovery resource pool ([345]-[347]).
As to claim 4, Li discloses, wherein the discovery message comprises one of a discovery announcement message or a discovery solicitation message ([219], the discovery request).
As to claim 5, Li discloses, wherein the instructions, which when executed by the at least one processor, further cause the apparatus to: calculate the transmission power level using the at least one SL transmission parameter, the at least one SL transmission parameter comprising at least one open loop power control (OLPC) parameter associated with the SL discovery message ([210], [211]).
As to claim 6, Li discloses, wherein the at least one OLPC parameter is different from at least one other OLPC parameter associated with SL communication on at least one of a SL control channel or a SL data channel ([210], [211]).
As to claim 7, Li discloses, wherein the at least one OLPC parameter comprises a plurality of sets of OLPC parameters, each of the plurality of sets of OLPC parameters comprising a respective first OLPC discovery parameter and a respective second OLPC discovery parameter, and each of the plurality of sets of OLPC parameters being associated with one of broadcast of the SL discovery message, group cast of the SL discovery message, or unicast of the SL discovery message ([210]-[211], different power control for unicast, groupcast, broadcast [164], “TPC for different communication types (e.g., unicast, groupcast, or broadcast”).
As to claim 8, Li discloses, wherein the at least one transmission parameter comprises at least one reference SL pathloss value ([122], claim 3).
As to claim 9, Li discloses, wherein the at least one reference SL pathloss value is received from a base station ([165]).
As to claim 10, Li discloses, wherein the at least one reference SL pathloss value is preconfigured in the UE ([165]).
As to claim 11, Li discloses, wherein the at least one transmission parameter is determined based on information provided by at least one of an application, a service, or a protocol layer ([165], RRC is a protocol layer).
As to claim 12, Li discloses, wherein the instructions, which when executed by the at least one processor, further cause the apparatus to: increase the transmission power level when a response to the SL discovery message is not received within a first time period; and retransmit, via the transceiver, the SL discovery message at the increased transmission power level after the first time period ([165]).
As to claim 13, Li discloses, wherein the transmission power level is increased based on at least one of a plurality of reference SL pathloss values ([208], [211], claim 3, the pathloss used to determine transmission power).
As to claim 14, Li discloses, wherein the transmission power level is increased based on a predetermined increment associated with retransmission of the SL discovery message ([165]).
As to claim 15, Li discloses, wherein the SL discovery message comprises a value indicating the transmission power level (“related transmission power configured or indicated with the discovery request message”, [221], [229]).
As to claim 16, Li discloses, wherein the instructions, which when executed by the at least one processor, further cause the apparatus to: transmit, via the transceiver, at least one reference signal in association with transmitting the SL discovery message ([128], [221], [229], S-DMRS).
As to claim 17, Li discloses, wherein the at least one reference signal comprises at least one of a demodulation reference signal (DMRS), a synchronization signal, or a physical sidelink broadcast channel (PSBCH) ([128], [221], [229], S-DMRS).
As to claim 18, Li discloses, wherein the instructions, which when executed by the at least one processor, further cause the apparatus to: receive, in response to the SL discovery message, via the transceiver, a response message on the sidelink channel from the at least one other UE (Figure 6A, [221]).
As to claim 19, Li discloses, wherein the response message is received at a received power level determined based on at least one of the transmission power level, at least one transmission parameter, at least one SL reference signal, or a reference SL pathloss value (Figure 6A, [221]).
As to claim 20, Li discloses, wherein the response message is received at an increased power level after a first time period (Figure 6B, [229]).
As to claim 21, Li discloses, wherein the increased power level is determined based on at least one of a plurality of reference SL pathloss values or a predetermined increment associated with the response message (Figure 6B, [229]).
 Claims 22, 23 correspond to the method claims of claims 1, 5+6+7; therefore, they are rejected under the same rationales as in claims 1, 5+6+7 as shown above.
As to claim 24, Li discloses an apparatus for wireless communication at a first user equipment (UE) (Figure 1F, the UE 102) for response to at least one second UE, the apparatus comprising:
at least one processor (Figure 1F, the processor 118);
a transceiver (Figure 1F, the transceiver 120); and
a memory (Figure 1F, the memory 130/132), coupled to the at least one processor and the transceiver, storing instructions ([103]), which when executed by the at least one processor, cause the apparatus to:
receive, at the first UE, via the transceiver, a first discovery message from the at least one second UE (Figures 6A, 6B, the “receiving UE” of ([221], [229]) and the “other UE” of Figures 6A, 6B correspond to the claimed first UE; the “transmitting UE” of ([221], [229]) and the UE” of Figures 6A, 6B correspond to the claimed second UE; the discovery request correspond to the claimed first discovery message);
determine at least one transmission parameter of the first discovery message at the first UE (“related transmission power”, [221], [229]);
determine a transmit power level based on the at least one transmission parameter (“sends sidelink discovery response … with the transmission power determined by … the related transmission power configured or indicated with the discovery request message”, [221], [229]); and
transmit, from the first UE, via the transceiver, a second discovery message at the determined transmit power level on a sidelink (SL) channel (“the discovery response” corresponds to the claimed second discovery message, [221], [229]).
As to claim 25, Li discloses, wherein the first discovery message comprises a connection establishment request message (Figures 6A, 6B, the discovery request/response correspond to the claimed discovery messages of claims 25, 26 respectively).
As to claim 26, Li discloses, wherein the first discovery message comprises a discovery announcement message or a discovery solicitation message (Figures 6A, 6B, the discovery request/response correspond to the claimed discovery messages of claims 25, 26 respectively).
As to claim 27, Li discloses, wherein determining the at least one transmission parameter further comprises to identify a discovery transmit power level associated with the first discovery message ([221], [229]).
As to claim 28, Li discloses, wherein determining the transmit power level further comprises to determine, at least in part, the transmit power level based at least in part on the discovery transmit power level ([221], [229]).
Claims 29, 30 correspond to the method claims of claims 24, 27+28; therefore, they are rejected under the same rationale as in claims 24, 27+28 as shown above.
The Prior art cited in this Office action is: Li et al. WO 2020/096693 A1.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAI V NGUYEN/Primary Examiner, Art Unit 2649